DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered. Claims 1-4 and 7 are pending. Claims 5-6 are canceled. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida et al., (JP2013008611A, original and machine translation filed by Applicant on 02/19/2018) hereinafter Yoshida, in view of Hanyu et al., (US 20140377621), hereinafter Hanyu, and Toyoda (US20130330590), as evidenced by Haruta et al., (JP5962108B2, see also machine translation attached) hereinafter Haruta.
Regarding Claim 1, Yoshida discloses a method for producing (Yoshida [0040]) an all-solid-state secondary battery (Yoshida [0001]) comprising a positive electrode having a positive electrode active material layer (Yoshida [0008]), a negative electrode having a negative electrode active material layer (Yoshida [0008]), and a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer (Yoshida [0008]). In order for the device of 
Yoshida does not however explicitly disclose wherein the water soluble polymer has a molecular weight of 5,000 and 3,000,000. However, it does disclose that it is desirable to select a type and amount of binder in the solid electrolyte layer to balance binding capacity with minimizing the increase in internal resistance (Yoshida [0039]).
In a similar field as it pertains to solid electrolyte secondary batteries (Hanyu abstract), Hanyu teaches a polymer blend suitable for use in a battery, such as polyethylene oxide or polyethylene glycol (Hanyu [0122]), which the skilled artisan understands have the same chemical formula as polyoxyethylene, and also read on the claimed water soluble polymer. Hanyu teaches that a high molecular weight material, such as PEO, is desirable for good physical characteristics such as mechanical properties and melting point, but an increase in molecular weight can decrease Li ion conductivity (Hanyu [0123]). Hanyu’s solution is to use a mixture of a high molecular weight PEO, such as 4,000,000, and a low molecular weight PEG, such as 6,000 (Hanyu, as a non-limiting example, [0123]) overlapping with the claimed range of 5,000 to 3,000,000, in order to get the benefits of each.
It would have been obvious to one having ordinary skill in the art to select an appropriate water soluble polyoxyethylene disclosed by Yoshida with the teaching of balancing the molecular weight from Hanyu, such that the water soluble polymer falls within the claimed range of 5,000 to 3,000,000, in order to balance the Li ion conductivity with mechanical properties. 
Yoshida discloses wherein the solid electrolyte layer material is formed by using a slurry to coat a substrate (Yoshida [0040]). Yoshida and Hanyu are silent with regards to the viscosity of the water soluble polymer, specifically that it has a viscosity of 100 mPa·s or more to 100,000 mPa·s or less when the water soluble polymer is formed into a 1% aqueous solution.
In a similar field of endeavor as it pertains to slurry mixtures for forming battery components (Toyoda [0138]) Toyoda teaches a similar viscosity modifying component such as polyethylene oxide (Toyoda [0136]), which is the same water soluble polymer as described by Yoshida and Hanyu, having a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the viscosity of the water soluble polymer in a 1% aqueous solution such that it falls within the claimed range of 100 mPa·s or more and 100,000 mPa·s or less, in order to balance uniform coatability with high speed coating of the solid electrolyte slurry to improve forming.
Regarding Claim 2, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the solid electrolyte layer contains solid electrolyte particles (Yoshida [0014]-[0017]), and the solid electrolyte particles are formed of sulfide glass constituted by Li2S and P2S5 (Yoshida [0014]).
Regarding Claim 3, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses the method for producing an all-solid-state secondary battery, wherein the binder contains 1-5% polyoxyethylene (Yoshida [0032]), leaving the remainder of binder composition being the polymer having a particle structure as 95-99 wt%, falling within the claimed range of 80 to 99.1 wt% and thus anticipating this limitation. 
Regarding Claim 4
Regarding Claim 7, Modified Yoshida discloses all of the claim limitations as set forth above. Yoshida further discloses wherein the water soluble polymer prior to the step of solvent exchange is in an aqueous solution (Yoshida [0035]) prior to solvent exchange, thus reading on neither dissolved nor uniformly dispersed in an organic solvent having a low polarity, since water is not an organic solvent and does not have low polarity. 

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the polyoxyethylene of Yoshida is added to the particle polymer before polymerization, whereas the applicant’s method is to be mixed with the polymer after emulsion polymerization. 
However, the polyoxyethylene is prepared as an aqueous solution and remains in solution since the polyoxyethylene is a non-reactive surfactant and remains in the aqueous solution after the emulsion polymerization process as evidenced by Haruta. While it is not added into the polymerized particle polymer solution separately after polymerization, as the applicant argues, it is still taken to be mixed with the aqueous dispersion of the polymer having a particle structure. Since the mixing step is occurring either way, regardless of when the polyoxyethylene is added, and the resulting solution includes a particle structure polymer and a polyoxyethylene in an aqueous solution, the claim limitation is met. Thereafter, the mixture undergoes a solvent substitution process. 
Applicant further argues that there are two separate aqueous dispersions that then undergo a mixing step, and Yoshida uses the water soluble polymer as an emulsifier in the emulsion polymerization, and is not added after the polymerization. 
The Examiner submits the aqueous dispersion of the particle structure polymer mixed with the water soluble polymer during and after the emulsion polymerization step meets the requirements since 
Applicant further argues that dependent claims are thus allowable by dependency on Claim 1. 
This argument is moot in view of the new rejections on the new claim limitations as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722